Citation Nr: 9925264	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot wound of the right buttock, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for mild 
incomplete paralysis of the right ulna nerve due to residuals 
of gunshot wound, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound of the right scapular area.

4.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound of the posterolateral chest wall.

5.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound of the right flank.

6.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound of the right thigh.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1967 until March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1993, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied increased 
evaluations for residuals of gunshot wound of the right 
buttock, and for incomplete paralysis of the right ulna nerve 
due to residuals of gunshot wound; and denied compensable 
evaluations for residuals of shell fragment wound of the 
right scapula area, residuals of shell fragment wound of the 
posterolateral chest wall, residuals of shell fragment wound 
of the right flank, and for residuals of shell fragment wound 
of the right thigh.  This matter further arises from a rating 
decision of January 1996 which denied entitlement to 
nonservice-connected disability pension.

The Board remanded the claim in March 1997 for additional 
development.  
Subsequently, having complied with the instructions on 
Remand, the RO returned the case to the Board for appellate 
review.

In a rating decision in April 1999, the RO granted 
entitlement to a total and permanent disability rating for 
nonservice-connected pension purposes effective from October 
13, 1995.  Accordingly, the issue of entitlement to 
nonservice-connected pension is moot as this was a full grant 
of benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran was injured in service in July 1968 and 
treated at several hospitals.  The hospital report at Ft. 
Campbell in December 1968 noted the multiple fragment wounds 
were healed.

3.  Medical evidence of record shows that the veteran had 
well-healed scars from his wound to his right buttock.  The 
X-ray report in January 1970 shows multiple missile 
residuals.  The scars from the wound were not found to 
interfere with the function in the area.  In April 1997, 
strength of the right hamstrings was reported as 4/5.  In May 
1997 it was noted that the veteran stood and walked with his 
body flexed forward from the hips and range of motion 
findings in June 1998 indicated a moderate disability. 

4.  Clinical findings show numbness, weakness, partial 
sensory and motor residuals in the veteran's right hand in 
the ulnar distribution extending through shrapnel scar in the 
middle third of the forearm on the medial side with pain and 
cramping of his hand in cold weather.

5.  The medical evidence of record indicates that the scar of 
the right scapular area was non tender and non adherent with 
no loss of tissue and did not interfere with the function in 
that area, Muscle Group IV, at the initial examinations in 
1969 and 1970.  The examiner in December 1995 diagnosed 
asymptomatic shrapnel scars.  The examiner in May 1997 found 
that there was no functional loss due to pain attributable to 
shell fragments.

6.  The medical evidence pertaining to the veteran's 
residuals of shell fragment wound of the right posterolateral 
chest wall area shows a well healed and nontender scar that 
does not affect the function of the thoracic muscle group or 
indicate functional loss due to pain due to shell fragment.

7.  Medical evidence of record shows a well healed and non 
tender one inch scar of the right flank which did not 
interfere with the function of the veteran's chest; diagnosed 
as asymptomatic in December 1995. 

8.  In April 1969, the two scars on the veteran's right thigh 
were asymptomatic.  In January 1970, the scars were noted as 
well healed which did not interfere with the function of the 
right thigh in any manner.  The examiner in December 1995 
diagnosed asymptomatic shrapnel scars.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
residuals of gunshot wound of the right buttock, Muscle Group 
XVII, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, §§ 4.56, 4.73, Diagnostic Code 5317 (1996) as 
amended by 62 Fed. Reg. 30, 235-30, 240; § 4.71a, Diagnostic 
Code 5317 (1998).

2.  The schedular criteria for a 20 percent evaluation for 
incomplete paralysis of the right ulna nerve due to residuals 
of gunshot wound of the minor arm are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 4.56, 4.73, 
Diagnostic Code 8516 (1998).

3  The schedular criteria for a compensable evaluation for 
residuals of shell fragment wound of the right scapular area, 
Muscle Group IV, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.56, 4.73, Diagnostic Code 
5304 (1996) as amended by 62 Fed. Reg. 30, 235-30, 240; § 
4.71a, Diagnostic Code 5304 (1998).

4.  The schedular criteria for a compensable evaluation for 
residuals of shell fragment wound of the right posterolateral 
chest wall, Muscle Group XXI, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.56, 4.73, 
Diagnostic Code 5321 (1996) as amended by 62 Fed. Reg. 30, 
235-30, 240; § 4.71a, Diagnostic Code 5321 (1998).

5.  The schedular criteria for a compensable evaluation for 
residuals of shell fragment wound of the right flank, Muscle 
Group XIX, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.56, 4.73, Diagnostic Code 5319 
(1996) as amended by 62 Fed. Reg. 30, 235-30, 240; § 4.71a, 
Diagnostic Code 5319 (1998). 

6.  The schedular criteria for a compensable evaluation for 
residuals of shell fragment wound of the right thigh, Muscle 
Group XIII, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.56, 4.73, Diagnostic Code 5313 
(1996) as amended by 62 Fed. Reg. 30, 235-30, 240; § 4.71a, 
Diagnostic Code 5313 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claimed that his service-connected disabilities 
had worsened and prevented him from obtaining and keeping a 
job.  The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999) (herein the Veterans Claims Court) has held 
a claim for an increased rating for a disability to be well 
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  Accordingly, we find the claim for 
an increased rating of residuals of gunshot wound of the 
right buttock, mild incomplete paralysis of the right ulna 
nerve due to residuals of gunshot wound, and shell fragment 
wounds of the right scapula area, posterolateral chest wall, 
right flank and right thigh to be well grounded.  
Furthermore, he has not indicated that any probative evidence 
not already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied. 
38 U.S.C.A. 5107(a) (West 1991).

The service medical records show that the veteran was injured 
by a booby trapped hand grenade in the Republic of Viet Nam 
on July 19, 1968.  He was treated at the 93rd Evacuation 
Hospital where his wounds were debrided; these included the 
right leg, back and right arm.  The veteran was then 
transferred to the 249th General Hospital in Japan on 
November 22, 1968, where a "DPC" was carried out.  He was 
air evacuated to Memphis Naval Hospital on December 4, 1968 
where his sutures were removed.  He was then transferred to 
Ft. Campbell, Kentucky, because of administrative problems.  

The hospital report at Ft. Campbell in December 1968 noted an 
examination revealed multiple healed fragment wounds over the 
back, buttocks, right lower extremity and the right arm with 
a classic ulnar nerve paresis exhibited in the right arm.  
There was no artery involvement.  

In a rating decision in June 1969, the RO granted service 
connection for shell fragment wounds of the right scapular 
area, posterolateral chest wall, right flank, right thigh and 
right buttock each evaluated as noncompensable effective from 
March 4, 1969.  The veteran had been afforded a VA medical 
examination in April 1969 and the examination report noted a 
two by one-half inch scar right suprascapular area which was 
non tender and non adherent, with no loss of tissue.  There 
was a one inch scar of the right posterolateral chest wall 
and a one inch scar of the right flank which were well healed 
and non tender.  There were four one-half to one inch scars 
of the right buttock, no loss of tissue, and all were well 
healed.  There were two rather wide, one inch scars on the 
medial aspect of the right distal thigh which were 
asymptomatic.  The diagnoses included multiple, healed, 
fragment wounds of the back, buttocks and right leg.  The 
report also indicated that by statement the veteran had 
stated he was left handed.  

The rating decision in June 1969 also granted service 
connection for mild incomplete paralysis of the right ulnar 
nerve as a residual of gunshot wound, and assigned a 10 
percent evaluation under diagnostic code 8516.  This was 
based on service medical records and findings of VA 
orthopedic and neurological examinations in April 1969.  With 
medical findings detailing weakness, atrophy and sensory 
deficits, loss of extension, and no loss of ulnar flexion of 
the right hand, the conclusion was that the veteran suffered 
partial paralysis of the right ulnar nerve with partial 
sensory and motor residuals in the right hand.

The veteran sought an increased evaluation of his service-
connected disabilities and was afforded a medical examination 
in January 1970.  The veteran complained of pain in his right 
leg radiating from his right buttock.  He reported working as 
a welder since separation from service and having lost no 
time from work due to illness.  The clinical findings were 
reported as:

The veteran is well-developed and well-
nourished.  His color is good.  Height 6', he 
walks well without a limp.  There is a 2 1/2  
inch well-healed superficial scar, right 
supraclavicular area.  This does not interfere 
with the function in this area in any manner.  
There is a 1" linear superficial scar 
posterolateral aspect of the chest wall and a 
1" linear right flank.  Neither of these scars 
interferes with the function of the chest in 
any manner.  Physical examination of the chest 
reveals no rales, rhonchi or wheezes and the 
percussion note is normal throughout both lung 
fields.  The reading on the McKesson-Scott 
apparatus is 5.8 liters or more than 100 % of 
normal.  There are four 1/2" to 1" scars of the 
right buttocks and all are well healed and do 
not interfere with the function in any manner 
in this area.  There are two 1" linear scars, 
medial aspect of the distal right thigh.  These 
are well-healed and do not interfere with 
function of the right thigh in any manner.  
There is a 2 1/2" well-healed linear scar, right 
calf which does not interfere with function in 
any manner.  There appears to be no nerve 
damage of the right lower extremity.  All 
joints have a normal range of motion and there 
is no muscle atrophy present.  There are no 
areas of numbness or paresthesia present.


An X-ray report noted "multiple missile residuals in the 
soft tissues of the upper right femur in the portion of the 
right upper femur and in projection on to the os ilium."  
The report did not note a significant abnormality of the 
right knee joint or the right shoulder joint.  Further, a 
"pea-size metal dense shadow and some very fine metal dense 
shadows [were] noted in the dorsal soft tissue of the distal 
right forearm" with no bony lesions noted. 

After review of the report of a VA medical examination in 
January 1970, the RO, in a March 1970 rating decision, 
granted a 20 percent evaluation for residuals of gunshot 
wound of the right buttock effective from March 4, 1969; and 
confirmed the 10 percent evaluation for incomplete paralysis 
of the right ulna nerve residuals of gunshot wound.  A 
confirmed and continued rating decision was issued in May 
1982 for service connected gunshot wound residuals of right 
buttock and right arm ulnar nerve paralysis.  

A claim was received from the veteran in February 1993.  He 
wrote:  "PLEASE REOPEN MY CLAIM FOR SERVICE CONNECTED DISABILITY.  I AM 
NOW RATED AT 30% FOR ARTHRITIS.  I HAVE BEEN TREATED AT VAMC ST. 
PETERSBURG, FL AND HAD MY HIP REPLACED ON JAN. 14, 1993 AT VAMC 
BIRMINGHAM.  PLEASE REQUEST MY MEDICAL RECORDS AND CONSIDER ME FOR INCREASED 
PENSION."

The RO noted that there was no VA Medical Center at St. 
Petersburg and outpatient treatment records were obtained 
from Huntsville in addition to the January 1993 hospital 
summary from the VA Medical Center at Birmingham.  The RO in 
August 1993 denied an increased evaluation based on right 
total hip arthroplasty as the veteran is not service-
connected for a right hip condition.  The RO confirmed and 
continued the evaluations for the service-connected 
disabilities.  The veteran disagreed with this decision and 
initiated an appeal. 

Outpatient treatment records from Huntsville from January 
1993 to July 1993 indicated that the veteran was seen for 
chronic pain, recurrent left breast mastitis, follow-up from 
right hip replacement and sinus congestion. 

The veteran was afforded an examination of his joints in 
March 1994.  The veteran was concerned about three joints and 
nerve injury.  He complained of pain and limitation of motion 
in his right shoulder.  Range of motion findings were forward 
flexion "0 degrees to 90 degrees to 105 degrees", abduction 
and adduction of 0 degrees to 90 degrees, external rotation 
of 0 degrees to 45 degrees and internal rotation of 0 degrees 
to 90 degrees.  The veteran complained of pain in his right 
leg with considerable pain at his right knee and hip.  Range 
of motion for his right knee was forward flexion of 124 
degrees, extension of 0 degrees, rotation of 0 degrees, 
abduction of 0 degrees and adduction of 0 degrees.  It was 
also noted that the veteran had a complete ulnar paralysis 
from his mid forearm on the right with cramping pains in his 
hand due to this injury.  

The veteran was afforded a VA compensation and pension 
medical examination in June 1994.  He reported burning and 
aching discomfort in his right thigh and also that his right 
shoulder hurt at times.  The examination data for skin noted 
"Negative for shrapnel wound scars right buttocks, right 
thigh, and right shoulder and right forearm."  The findings 
under the musculoskeletal system noted "[s]cars as described 
right shoulder, right buttock, right thigh and right 
forearm."  For functional defects the response was 
"Described elsewhere."  

The report of the examination of joints provided range of 
motion findings for the right shoulder which indicated 
limitation of motion and pain on movement of right shoulder.  
The diagnosis was "[r]esiduals of shrapnel wounds right 
side, total joint re placement right hip, degenerative 
arthritis."  

The veteran, noted as right-handed, also complained of pain 
in his right hand, and that the right hand "draws and cramps 
at times."  The neurological findings noted numbness and 
weakness of the ring and little fingers of the right hand.

In an August 1994 rating decision, the RO denied entitlement 
to individual unemployability and increased evaluations for 
gunshot wound to right buttock; incomplete paralysis of the 
right ulnar nerve; shell fragment wound to right scalpel 
area; shell fragment wound to posterolateral chest wall; 
shell fragment wound to right flank; shell fragment wound to 
right thigh. 

The veteran was afforded a VA general medical examination on 
December 6, 1995.  He complained of constant pain in the back 
and the legs.  He stated that the pain radiated down the 
right leg, sometimes causing the leg to give away and make 
him fall.  He also complained of constant stiffness and 
aching in his back, numbness in his legs and that his legs 
tired easily.  The clinical findings noted that he stood and 
walked with his back somewhat bent forward from the hips and 
walked with a halting gait.  It was also noted that he was 
right handed.  The examination data for skin noted shrapnel 
wound scars of the right buttock, right thigh, right 
shoulder, and right forearm.  It was noted that the veteran 
kept his trunk flexed forward from the hips.  Backward 
extension of the lumbar spine was 10 degrees, forward flexion 
of 45 degrees.  Straight leg raising of each leg caused 
radiation of pain to the right leg.  It was also noted that 
there was "[h]ypesthesia and diminished patella reflexes 
bilaterally, more prominent the right".  The diagnoses were 
diagnosed lumbar spinal stenosis, right hip replacement 
surgery, degenerative arthritis, hypertensive cardiovascular 
disease, chronic mastitis of the left breast, and 
asymptomatic shrapnel wound scars.    

As noted above the Board remanded the claim in March 1997 for 
additional development.  Pursuant to the remand, the veteran 
was afforded a VA neurological examination on April 26, 1997.  
The veteran stated that his right ulnar neuropathy had been 
essentially unchanged since the gunshot wound in 1968.  He 
reported that on cold winter days his right hand will "draw 
up" and become much more painful.  He indicated that he had 
weakness and sensory loss in the right hand, difficulty 
performing fine motor movements with his right hand and 
performed most activities with his left hand.  

The veteran also reported a history of low back pain and hip 
replacement in 1993.  He described low back pain with minimal 
radiation down the back of the right leg and across the top 
of the foot.  Testing revealed a L4-5, L5-S1 disk herniation.  

The clinical findings were of a well developed, well 
nourished white male in no acute distress.  Motor findings 
were 5/5 throughout except for 4-/5 of the right ulnar muscle 
groups, 4/5 of the right hamstrings, 4+/5 of the right 
quadriceps.  His reflexes were 1/4 in bilateral upper 
extremities, 2- in right patellar, 2+ in left patellar, 1/4 
in bilateral Achilles.  Toes were downgoing bilaterally.  The 
sensory perception was intact to pinprick, light touch, 
vibration and proprioception except for decreased pinprick 
and light touch in the ulnar distribution on the right hand.  
A slight right limp was noted.  The assessment was right 
partial ulnar neuropathy and right sciatica.  

The examiner wrote:

The [veteran] suffered multiple gunshot wounds 
in 1968 resulting in a partial right ulnar 
neuropathy.  This ulnar neuropathy causes the 
[veteran] moderate discomfort and pain, 
especially during the winter months.  The 
[veteran] states that he is unable to perform 
fine motor tasks with his right hand and has 
been forced to use his left hand for virtually 
all tasks.  The [veteran] states that this 
ulnar neuropathy has not been progressive.  He 
states it is unchanged from the time of his 
injury in 1968.  The [veteran's] partial ulnar 
neuropathy is directly related to his gunshot 
wounds.

The [veteran's] low back pain with herniated 
L4-5 and L5-S1 disks have been well documented 
in the past.  This has been followed by 
Neurosurgery and the [veteran] is unwilling to 
pursue surgical intervention at this time.  The 
[veteran] has been extensively evaluated by 
Neurology and the Pain Clinic and has been 
treated with medical management.  The [veteran] 
does have multiple gunshot wounds to his right 
leg which may contribute to his right sided 
limp.   

The veteran was afforded a VA general medical examination on 
May 7, 1997.  He had complaints of constant aching and pain 
in his right hip and leg with constant back pain radiation 
into the legs.  He complained of sore, stiff knees with pain 
in all major joints; and weakness and numbness of the ring 
and little finger of the right hand.  He related that his 
right knee hurt and was swollen at times.   

Clinical findings indicated the veteran's posture standing 
and walking was with his body flexed forward from the hips.  
Shrapnel scars were observed in the right buttock, right 
thigh, right calf, right shoulder and right forearm.  Range 
of motion findings for the lumbar spine were "backward 
extension 15 degrees, forward flexion 45 degrees, lateral 
flexion, lateral rotation 45 degrees."  Straight leg raising 
caused pain in both legs, more in the right.  Crepitus was 
noted in both knees.  There was numbness and weakness of the 
right ring and little finger extending through shrapnel scar 
in the middle third of the forearm on the medial side.  The 
diagnosis was diagnosed spinal stenosis, right hip 
replacement surgery, degenerative arthritis, hypertensive 
cardiovascular disease, and shrapnel wound scar.    

The veteran was afforded an examination of joints on May 13, 
1997, and the examiner observed that the veteran walked with 
small mincing steps without the aid of a cane or appliance.  
There was no swelling, subluxation, lateral instability, 
nonunion, loose motion or malunion.  There were three well 
healed scars around the right knee from previous surgery.  
The range of motion findings for the right knee were flexion 
of 114 degrees and extension of 180 degrees.  The range of 
motion findings for the right shoulder were flexion of 180 
degrees, internal rotation of 74 degrees, external rotation 
of 89 degrees, and abduction of 140 degrees.  The range of 
motion findings for the right elbow were flexion of 138 
degrees, pronation of 80 degrees, and supination of 85 
degrees.  The diagnosis was history of arthritis of the 
shoulders, knees and elbows with limitation in motion of the 
right shoulder and right knee.

An addendum to the report of the joints examination on May 
13, 1997, was provided by the VA examiner on May 29, 1997, as 
follows:

The diagnosis was history of arthritis of the 
shoulders, knees and elbows with limitation in 
motion of the right shoulder and right knee.  
The range of motion of these joints have been 
given and it should be noted that painful 
motion or weakened movements, excess 
fatigability and incoordination were not 
present as evidenced by facial expression or 
wincing on pressure or manipulation.  This was 
in each of the joints affected.

Examination of the hand and fingers was not 
specifically carried out at this time but it 
was not noted by this observer that there was 
limited extent of the flexor contraction of the 
ring and little fingers.  Atrophy, loss of 
extension, ability to spread the fingers, 
abduction of the thumb and other flexion of the 
wrist was not detected on casual observation.  
The buttocks were not examined.  The right 
scapula area and posterolateral wall of the 
right flank were not specifically examined, 
however, the right scapula and posterolateral 
chest wall were examined and the scars did not 
connote any functional loss due to pain which 
was attributable to shell fragments.  

Outpatient treatment records from September 1997 to January 
1998 show that the veteran was seen for chronic pain, had 
complaints of back and leg pain, sought medication refills, 
and had an ECG performed.  

The veteran was afforded a VA medical examination for joints 
in June 1998.  The examiner noted that the veteran had 
periods of flare-ups caused by tension and relieved by 
medication that resulted in 10 percent functional impairment 
during the flare-ups.  It was recorded that at times the 
veteran used a cane.  The veteran's occupations were as a 
painter and a truck driver but he reported that he had not 
been able to work in the last five years.  The report also 
indicated that the veteran is left handed.  

The clinical findings were that motion stops when pain 
begins, the veteran walked with a marked limp favoring the 
right lower extremity, and no ankylosis was present.  The 
incision scars on the right hip were described.  The examiner 
responded that it was not possible to state to what 
additional limitation pain, fatigue, weakness, or lack of 
endurance caused following repetitive use or during flare-
ups; or which of these had the major functional impact.     

Range of motion of the right hip was flexion of 98 degrees, 
extension of 21 degrees, adduction of 19 degrees, external 
rotation of 36 degrees, and internal rotation of 48 degrees.  
Range of motion of the right knee was extension of 0 degrees 
and flexion of 120 degrees.  The examiner noted that 
stability was good. 

The June 1998 X-ray report of bilateral knee revealed no 
evidence of fracture or degenerative change at the joint.  A 
subacute fracture of the proximal left fibula was noted.  The 
June 1998 X-ray report of bilateral hip noted the veteran was 
"status post total right hip arthroplasty with no evidence 
of loosening of the femoral or acetabular components", no 
acute fracture was seen, and minimal degenerative change was 
present in the left hip joint.

In October 1998 the VA examiner who examined the veteran in 
June 1998 reviewed the X-rays and wrote:  

Post traumatic shrapnel wound with no 
degenerative disease of the right knee.  There 
is a hip replacement on the right with minimal 
degenerative change on the left.  It is my 
opinion that the right knee probably did not 
contribute to the right hip replacement.  

A rating decision in April 1999 confirmed and continued the 
evaluations for the service-connected disabilities.  

Analysis   

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991).  

Although the evaluation of a service-connected disorder 
requires a review of the appellant's entire medical history 
regarding that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disorder is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (1998).  If there is a question 
as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998 ).

The laws and regulations governing the evaluation of 
disabilities of muscle injuries were changed, effective July 
3, 1997.  62 Fed. Reg. 30,235--30,2402, (June 3, 1997).  The 
amendments were made to update this portion of the rating 
schedule to ensure usage of current medical terminology and 
unambiguous criteria; also to reflect medical advances since 
the last review.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Veterans Claims Court held that when there has been a change 
in an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless otherwise provided by 
Congress. The Board notes that the RO has evaluated the 
veteran's claim under both the old criteria as well as the 
revised regulations.

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  Under the old 
regulations, the principal symptoms of disability from 
shrapnel and shell fragments and high velocity bullets were 
described as weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  The physical factors were 
intermuscular fusing and binding and welding together of 
fascial planes and aponeurotic sheaths.  38 C.F.R. § 4.50.  
When the muscle codes were amended in July 1997, that 
provision was deleted.  However, the current regulation 
provides that "the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c).  The 
specific factors to be considered in evaluating muscle 
disability attributable to gunshot or other trauma are 
essentially the same under the old and the revised rating 
schedule provisions.  See 38 C.F.R. § 4.56 (1997), and as 
amended, 62 Fed. Reg. 30238.  The Board observes that 38 
C.F.R. § 4.56(d) recodifies the provisions of 38 C.F.R. 
§ 4.56(a)-(d) in effect prior to July 3, 1997 without 
substantive change.

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
will be manifested by a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).  A moderate disability will be 
manifested by entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).  A moderately severe disability will be 
manifested by entrance and exit scars indicating the track of 
the missile through one or more muscle groups with 
indications on palpation of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side, and with tests of strength and endurance compared with 
the sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  A severe muscle disability will be 
manifested by ragged, depressed and adherent scars indicating 
wide damage to muscle groups caused by the missile, with test 
of strength, endurance, or coordinated movements showing 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

The schedular ratings applicable to the appellant's gunshot 
wound disabilities did not change as a result of these 
revisions.  The Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings assigned to the 
appellant's muscle injury disabilities. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The 
Veterans Claims Court has held that analysis must be made of 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1997), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

I.  Residuals of gunshot wound of the right buttock

The veteran's service-connected residuals of gunshot wound of 
the right buttock, are evaluated as 20 percent disabling 
under Diagnostic Code 5317 for Muscle Group XVII which 
consists of the pelvic girdle muscles.  The function of 
muscle group XVII is the extension of the hip; abduction of 
the thigh; elevation of opposite side of pelvis; tension of 
fascia lata and iliotibial (Maissiat's) band; acting with 
muscle group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of 
femur on tibia.  Under both the old and the new regulations a 
moderate disability warrants a 20 percent evaluation.  
Likewise, under both the old and the new regulations a 40 
percent disability is for consideration where there is 
evidence of a moderately severe disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5317.

For the following reasons, the evidence does not provide a 
basis for assigning an increased rating.  Clinical findings 
from VA examinations in December 1968, January 1970 and 
December 1995 show that the veteran had well-healed scars 
from his wound to his right buttock.  X-ray evidence in 
January 1970 shows multiple missile residuals.  The scars 
from the wound were not found to interfere with the function 
in the area.  The medical evidence also shows that the 
veteran suffered a fracture of the right hip in 1982 after a 
fall from a roof.  After complaints of increasing pain and 
decreased range of motion, the veteran  had a total right hip 
replacement in January 1993.  The veteran is not service 
connected for a right hip disability.  In April 1997, the 
veteran's strength was reported as 4/5 of the right 
hamstrings.  The examiner in May 1997 noted that the veteran 
stood and walked with his body flexed forward from the hips.  
The examiner in June 1998 noted that range of motion findings 
for the right hip was flexion of 98 degrees, extension of 21 
degrees, and adduction of 19 degrees which reflects a 
moderate disability.  Given these facts, the Board is of the 
opinion that the functional loss experienced by the veteran 
is productive of no more than moderate impairment.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the Board notes that the residuals of the veteran's 
shell fragment wound do not show evidence of scars that would 
indicate wide damage to muscle groups in the missile track.  
There is no evidence of moderate or extensive loss of deep 
fascia or of muscle substance, and there is no atrophy of the 
muscle groups involved or in muscle groups not included in 
the track of the missile.  Accordingly, the Board finds that 
the residuals of right buttock wound are productive of no 
more than moderate muscle injury disability and that the 
disorder is appropriately rated as 20 percent disabling under 
both prior and amended regulations.  38 C.F.R. §§ 4.56, 4.73.  
In reaching these conclusions, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that a higher 
evaluation is not warranted.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Mild incomplete paralysis of the right ulna nerve due to 
residuals of gunshot wound

As noted above, medical findings of the examinations in April 
1969 show the veteran suffered partial paralysis of the right 
ulnar nerve with partial sensory and motor residuals in the 
right hand.  At the time of the April 1969 examination, it 
was recorded that the veteran stated that he was left handed.  
The veteran's service-connected mild incomplete paralysis of 
the right ulna nerve due to residuals of gunshot wound, is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8516. 

Diagnostic Code 8516 provides that a 60 percent rating is 
warranted for complete paralysis of the major arm and a 50 
percent rating is warranted for complete paralysis of the 
minor arm with the "griffin claw" deformity due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences, 
loss of extension of ring and little fingers, cannot spread 
the fingers (or reverse), cannot adduct the thumb, and 
flexion of the wrist weakened.  Incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis of the 
ulnar nerve.  A 40 percent for the major arm and a 30 percent 
for the minor arm is warranted for incomplete severe 
paralysis.  For moderate incomplete paralysis, a 30 rating is 
warranted for the major arm and a 20 rating is warranted for 
the minor arm.  Where the paralysis is mild, a 10 percent 
rating is warranted for either arm.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1998).

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When injury 
or disease of a peripheral nerve results in wholly sensory 
impairment, the evaluation will be for mild, or at most 
moderate, incomplete paralysis of that nerve.  38 C.F.R. § 
4.124a, Diagnostic Codes 8510 through 8530.

Although the examiner in March 1994 stated that the veteran 
has a "complete" ulnar paralysis from his mid-forearm on 
the right with cramping pains in his hand due to this injury, 
the assessments before this examination and the subsequent 
examination in April 1997 noted a "partial" ulnar 
neuropathy. 

The examiner in May 1997 found numbness and weakness of the 
right ring and little finger extending through shrapnel scar 
in the middle third of the forearm on the medial side.  In 
April 1997 the veteran reported that his right ulnar 
neuropathy had been essentially unchanged since the gunshot 
wound in 1968.  The examiner found decreased pinprick and 
light touch in the ulnar distribution on the right hand.  The 
veteran also has complaints of pain and cramping of his hand 
especially in cold weather.  The April 1997 examiner 
concluded that the partial ulnar neuropathy causes the 
veteran moderate discomfort especially during the winter 
months. The assessment was right partial ulnar neuropathy.

After reviewing the history of the right hand wound as well 
as post-service evidence of record, the Board finds, after 
resolving reasonable doubt in the appellant's favor, that his 
right hand wound satisfies the criteria for a moderate 
disability of the minor hand.  Although some examination 
reports have indicated that the veteran is right handed while 
others note that he is left handed, we find that his 
statement at the time of the initial examination in 1969 that 
he is left handed to be the most probative.  The veteran 
currently has objectively documented numbness and weakness in 
his right hand in the ulnar distribution extending through 
shrapnel scar in the middle third of the forearm on the 
medial side with pain and cramping of his hand in cold 
weather.  In resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's gunshot wound 
history and current symptomatology meet the criteria for a 20 
percent rating.  

III.  Residuals of shell fragment wound of the right scapular 
area  

The veteran's service connection residuals of shell fragment 
wound of the right scapula area are evaluated under 
Diagnostic Code 5304.  Diagnostic Code 5304 applies to injury 
to Muscle Group IV consisting of intrinsic muscles of the 
shoulder girdle--(1) Supraspinatus; (2) infraspinatus and 
teres minor; (3) subscapularis; and (4) coracobrachialis.  
The function: Stabilization of the shoulder against injury in 
strong movements, holding head of humerus in socket; 
abduction, outward rotation, and inward rotation of arm.  

The schedule of ratings provide a noncompensable evaluation 
for slight, a 10 percent evaluation for moderate, and a 20 
percent evaluation for moderately severe of either the 
dominant or non-dominant shoulder.  A 20 percent evaluation 
for the non-dominant shoulder and a 30 percent evaluation for 
the dominant shoulder is warranted for severe disability 
affecting Muscle Group IV.  38 C.F.R. § 4.73, Diagnostic Code 
5304.

The April 1969 VA medical examination report noted a two by 
one-half inch scar of the right suprascapular area which was 
non tender and non adherent, with no loss of tissue.  The 
examiner in January 1970 noted a 2 1/1 inch superficial scar 
of the right supraclavicular area which did not interfere 
with the function in that area in any manner.  The examiner 
in May 1997 found that the scar in the right scapula area did 
not connote any function loss due to pain attributable to 
shell fragments.  Based on the foregoing medical evidence, we 
conclude that the current noncompensable evaluation is 
appropriate for symptomatology related to the veteran's 
residuals of shell fragment wound of the right scapula area.  
The evidence indicates that the scar of the right scapular 
area was non tender and non adherent with no loss of tissue 
and did not interfere with the function in that area at the 
initial examinations in 1969 and 1970.  The examiner in May 
1997 found that there was no functional loss due to pain 
attributable to shell fragments.  Therefore, in accordance 
with Diagnostic Code 5304, we conclude that the 
manifestations exhibited by the veteran as presented in the 
evidence submitted in support of his request are 
appropriately evaluated with noncompensable rating.

IV.  Residuals of shell fragment wound of the posterolateral 
chest wall 

The veteran's service-connected residuals of shell fragment 
wound of the posterolateral chest wall were assigned a 
noncompensable rating under Diagnostic Code 5321 for injuries 
involving muscle group XXI, thoracic muscle group with the 
function of respiration.  A noncompensable rating is assigned 
for slight injuries, a 10 percent rating is assigned for 
moderate injuries and a 20 percent rating is assigned for 
moderately severe or severe injuries.

At the VA medical examination in April 1969, the clinical 
finding was of a well healed and non tender one inch scar of 
the right posterolateral chest wall.  The examiner in January 
1970 determined, after testing and physical examination of 
the chest, that the one inch scar did not interfere with the 
function of the chest in any manner.  The examiner in May 
1997 found that the scar in the right posterolateral chest 
wall area did not connote functional loss due to pain 
attributable to shell fragments.  

As the evidence shows a well healed and nontender scar that 
does not affect the function of the thoracic muscle group or 
indicate functional loss due to pain due to shell fragments, 
we conclude that the current noncompensable evaluation is 
appropriate for symptomatology related to the veteran's 
residuals of shell fragment wound of the right posterolateral 
chest wall area.  Therefore, in accordance with Diagnostic 
Code 5321, we conclude that the manifestations exhibited by 
the veteran as presented in the evidence submitted in support 
of his request are appropriately evaluated with 
noncompensable rating.


V.  Residuals of shell fragment wound of the right flank  

The veteran's service-connected residuals of shell fragment 
wound of the right flank were assigned a noncompensable 
rating under Diagnostic Code 5319 for Muscle Group XIX, the 
muscles of the abdominal wall including: rectus abdominis; 
external oblique; internal oblique; transversalis; and the 
quadratus lumborum.  The function of this muscle group is for 
support and compression of abdominal wall and lower thorax; 
flexion and lateral motions of spine; and synergists in 
strong downward movements of arm.  A noncompensable rating is 
warranted for slight injury to Muscle Group XIX.  A 10 
percent evaluation requires moderate injury.  A 30 percent 
rating requires moderately severe injury.  A 50 percent 
rating requires severe injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5319 (1998); 38 C.F.R. § 4.73, Diagnostic Code 5319 
(1996).

The hospital report in December 1968 noted the multiple 
fragment wounds were healed.  The VA medical examiner in 
April 1969 noted a one inch scar of the right flank which was 
well healed and non tender.  The VA medical examiner in 
January 1970 noted a 1" linear scar of the right flank which 
did not interfere with the function of the veteran's chest in 
any manner.  The VA medical examiner in December 1995 
diagnosed asymptomatic shrapnel wound scars.  

Based on the foregoing medical evidence, we conclude that the 
current noncompensable rating is appropriate for 
symptomatology related to the veteran's residuals of shell 
fragment wound of the right flank.  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, the objective medical evidence does 
not create a reasonable doubt on this matter.  The evidence 
indicates that the injury was slight and the residual of 
shell fragment wound of the right flank is a well healed 
scar, asymptomatic, that does not interfere with function.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veteran's service-connected residuals of shell 
fragment wound of the right flank.

VI.  Residuals of shell fragment wound of the right thigh.  

The veteran's service-connected right thigh disability is 
evaluated under the criteria for impairment of Muscle Group 
XIII.  38 C.F.R. § 4.73, Diagnostic Code 5313.  The muscles 
involved in Muscle Group XIII include the muscles of the 
posterior thigh group and hamstring complex of 2-joint 
muscles: 1) biceps femoris; 2) semimembranosus; and, 3) 
semitendinosus.  The functions affected by these muscles 
include extension of the hip and flexion of the knee; outward 
and inward rotation of flexed knee; acting with rectus 
femoris and sartorius synchronizing simultaneous flexion of 
the hip and knee and extension of the hip and knee by belt-
over-pulley action at knee joint.  A noncompensable rating is 
warranted for slight injury to Muscle Group XIII.  A 10 
percent evaluation requires moderate injury.  A 30 percent 
rating requires moderately severe injury.  A 40 percent 
rating requires severe injury.  The currently assigned 
noncompensable rating for the veteran's right thigh 
disability reflects a slight injury. 

The examiner in April 1969 described two scars on his right 
thigh as asymptomatic.  The examiner in January 1970 noted 
two well healed one inch linear scars in the medial aspect of 
the distal right thigh which did not interfere with the 
function of the right thigh in any manner.  The examiner in 
December 1995 diagnosed asymptomatic shrapnel scars.  

After reviewing the history of the right thigh wound as well 
as post-service evidence of record, the Board finds that the 
medical evidence of record does not show symptomatology of a 
moderate disability that warrants a compensable evaluation.  
Furthermore, the objective medical evidence does not show an 
approximate balance of positive or negative evidence so as to 
apply the benefit of the doubt .  38 U.S.C.A. § 5107(b) (West 
1991).



ORDER

A 20 percent evaluation for incomplete paralysis of the right 
ulna nerve due to residuals of gunshot wound is granted, 
subject to regulatory criteria applicable to payment of 
monetary awards. 

An increased evaluation for residuals of gunshot wound of the 
right buttock, residuals of shell fragment wound of the right 
scapular area, residuals of shell fragment wound of the 
posterolateral chest wall, residuals of shell fragment wound 
of the right flank and residuals of shell fragment wound of 
the right thigh is denied.  




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

